Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered July 24, 2001, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the trial court deprived him of his right to present a defense by precluding him from calling a witness whom the defense counsel chose not to cross-examine when previously called as a witness for the prosecution (see People v Sawyer, 304 AD2d 775 [2003]).
The defendant received the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]). Florio, J.P., Krausman, Fisher and Lifson, JJ., concur.